DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the outer shaft" in lines 13 and 14-15.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitations have been interpreted to read “the outer sheath”.
Claims 2-8 depend from rejected claim 1; therefore, are also rejected.
Claim 9 recites the limitation "the hub spool" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “the spool hub”.

Claims 10-16 depend from rejected claim 9; therefore, are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 7-11, 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2012/0059448 A1) in view of Francese et al. (US 7,223,272 B2).
Regarding claims 1-3, Parker discloses a stent delivery system (figs. 7A-c; as handle 126 is made for a stent deployment system; [0088]) comprising: a catheter tip (distal end of outer sheath 124 and/or inner catheter 130) coupled to an inner shaft (inner catheter 130) and an outer sheath (outer sheath 124) with a stent disposed between the inner shaft and the outer sheath (similar to that shown in previous embodiments; see for example, fig. 1B), the inner shaft and the outer sheath extending from a distal end to a proximal end (i.e. from a distal tip of the device to the handle 126); a housing (housing 170) extending along a longitudinal axis from a first end (distal end) to a second end (proximal end; fig. 7A); a sharp member (splitter 180) disposed in the housing and configured to cut the outer sheath along a surface of the outer sheath ([0088]); a spool hub (spool portion 192) mounted in the housing (fig. 7A) and configured to wind the outer sheath after being cut by the sharp member ([0090]); and a wheel (thumbwheel 195) mounted on the housing (fig. 7A) and coupled (operatively) to the spool hub (192) such that rotation of the wheel (195) causes the outer sheath (124) to move along the longitudinal axis relative to the inner shaft toward the second end ([0090]-[0091]), wherein the wheel is configured for a first mode of actuation that ergonomically favors translation of the outer sheath at a first rate (via rotating thumbwheel 195; [0091]) 
Parker teaches that the control mechanism for retracting the outer sheath along the longitudinal axis can include any number of mechanisms that can be manipulated by 
However, Francese teaches a control mechanism (Fig. 5) that includes a wheel (crank 26; Fig. 5) mounted on a housing such that rotation of the wheel causes circular motion to be converted into linear motion (column 9, lines 60-65), wherein the wheel is configured for a first mode of actuation (by manual rotation of the knob/wheel via finger grips 26a and knurled outer periphery 26b) that ergonomically favors translation at a first rate and for a second mode of actuation (by rotating crank handle 26c) involving a reconfiguration of the wheel (via attachment of the crank handle 26c onto the crank; column 9, lines 50-52) that ergonomically favors translation of the outer sheath at a second rate that is greater than the first rate (as a user may rotate the crank handle 26c at a faster rate using their fingers than rotation of the knob/wheel by their thumb, due to ease of turning the wheel by the crank arm as compared to pushing the wheel by one’s thumb, in a similar manner as Applicant’s wheel and crank arm), further comprising a crank arm (crank handle 26c) mounted to the wheel so that continuous rotation of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the rotational thumbwheel of Parker the rotational wheel and crank arm taught by Francese. The substitution of one known rotation mechanism for another would have yielded the predictable result of allowing the user to manually rotate the wheel and/or crank arm for deployment and retraction of the outer sheath.
Regarding claim 5, Parker substantially discloses the invention as claimed and further discloses in which a tubular member (port 174) is coupled to the outer sheath at a location distal to the sharp member (fig. 7A).
Regarding claims 9-11, Parker discloses a stent delivery system (figs. 7A-c; as handle 126 is made for a stent deployment system; [0088]) comprising: a housing (housing 170) extending along a longitudinal axis (along line 164) from a first end (distal end) to a second end (proximal end; fig. 7A); an outer sheath (outer sheath 124) configured for movement along the longitudinal axis and for retaining a stent ([0088]); a sharp member (splitter 180) disposed in the housing and configured to separate the outer sheath along a surface of the outer sheath ([0088]); a spool hub (spool portion 192) mounted in the housing and configured to wind the outer sheath after being cut by the sharp member ([0090]); and a wheel (thumbwheel 195) mounted on the housing 
Parker teaches that the control mechanism for retracting the outer sheath along the longitudinal axis can include any number of mechanisms that can be manipulated by the operator, for example, a thumbwheel, knob, dial, or the like ([0091]) but fails to disclose wherein the wheel is configured for a second mode of actuation involving a reconfiguration of the wheel that ergonomically favors translation of the outer sheath at a second rate that is greater than the first rate, further comprising a crank arm mounted to the wheel so that continuous rotation of the crank arm causes the outer sheath to move along the longitudinal axis relative to the housing toward the second end, wherein the first mode of actuation comprises manipulating the wheel directly and the second mode of actuation comprises manipulating the crank arm, in which the crank arm is mounted to the wheel with a length of the crank arm being at least equal to the radius of the wheel.
However, Francese teaches a control mechanism (Fig. 5) that includes a wheel (crank 26; Fig. 5) mounted on a housing such that rotation of the wheel causes circular motion to be converted into linear motion (column 9, lines 60-65), wherein the wheel is configured for a first mode of actuation (by manual rotation of the knob/wheel via finger grips 26a and knurled outer periphery 26b) that ergonomically favors translation at a first rate and for a second mode of actuation (by rotating crank handle 26c) involving a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the rotational thumbwheel of Parker the rotational wheel and crank arm taught by Francese. The substitution of one known rotation mechanism for another would have yielded the predictable result of allowing the user to manually rotate the wheel and/or crank arm for deployment and retraction of the outer sheath.
Regarding claim 13, Parker substantially discloses the invention as claimed and further discloses in which a tubular member (port 174) is coupled to the outer sheath at a location distal to the sharp member (fig. 7A).
Regarding claims 7 and 15, modified Parker fails to explicitly disclose in which a spiral spring is mounted in the housing with one end of the spiral spring connected to the wheel and the other end of the spiral spring is connected to the housing or the outer sheath.
However, Parker teaches that the rotatable mechanism can be pre-tensioned, for example with the use of a spring, with a spring force sufficient to retract the tubular member to allow for easier manipulation of the outer sheath during retraction, especially for longer stents when the outer sheath is longer and the length of retraction can be unmanageable or more difficult ([0015]). Because the spring is connected to the rotatable mechanism and the rotatable mechanism is mounted within the housing, one end of the spring is at least operatively connected to the wheel while the other is at least operatively coupled to the housing and/or the outer sheath.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Parker to include a spiral spring mounted in the housing with one end of the spiral spring connected to the wheel and the other end of the spiral spring is connected to the housing or the outer sheath in light of the teachings of Parker in order to allow for easer manipulation of the outer sheath during retraction of longer stents.
Regarding claims 8 and 16, modified Parker discloses wherein the wheel (26 of Francese) is mounted substantially flush with respect to a side surface of the housing .

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2012/0059448 A1) in view of Francese et al. (US 7,223,272 B2), as applied to claims 2 and 10 above, and further in view of Wright et al. (US 2005/0267518 A1).
Regarding claims 4 and 12, modified Parker fails to disclose in which the crank arm is mounted on a pivot proximate the circumference of the wheel so that the crank arm can be folded into a slot formed out of the surface of the wheel to present a substantially continuous surface.
However, Wright teaches a surgical system a rotation wheel (knob 62; fig. 8) for converting circular motion into reciprocal motion ([0045]), similar to that of the thumbwheel of Parker, or alternatively a wheel (cap 30) and a crank arm (crank 32) mounted to the wheel so that continuous rotation of the crank arm causes circular motion to be converted into reciprocal motion, wherein a second mode of actuation comprises manipulating the crank arm (via knob 34; [0036]-[0037]); in which the crank arm is mounted to the wheel with a length of the crank arm being at least equal to the radius of the wheel (fig. 3); in which the crank arm is mounted on a pivot proximate the circumference of the wheel so that the crank arm can be folded into a slot formed out of the surface of the wheel to present a substantially continuous surface (fig. 3; [0036]). When the crank arm is pivoted from its stowed position to extend beyond the wheel, it 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crank arm of modified Parker to be mounted on a pivot proximate the circumference of the wheel as claimed as taught by Wright in order to keep the crank arm permanently attached to the wheel thereby preventing potential loss of the crank arm, while still allowing the wheel to be rotated when the crank arm is pivoted into the folded slot. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respect functions, and the combination would have yielded the predictable result of providing a protruding crank arm that may be easily rotated by a user.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2012/0059448 A1) in view of Francese et al. (US 7,223,272 B2), as applied to claims 1 and 9 above, and further in view of Wu et al. (US 2005/0060016 A1).
Regarding claims 6 and 14, modified Parker fails to disclose a hypotube coupled to the outer sheath at a location distal to the sharp member.
However, Wu teaches a stent delivery system (figs. 1-6) including an inner catheter member (22) comprising a distal flexible portion (41) attached to a proximal portion (40) made from a hypotube for the purpose of having an inner catheter member with sufficient rigidity to prevent unwanted buckling or deformation, yet is flexible enough to track along the torturous anatomy to the target site ([0031]). As shown in Figures 1-2, the hypotube portion (40) extends distal to the handle (12); therefore, would extend distal to the sharp member of modified Parker. The hypotube (40) is at least operatively coupled to the outer sheath (26; figs. 1-6).
.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive with respect to all of the previous 35 U.S.C. 112(b) rejections. For example, “the outer shaft” of claims 1 and 9 has not been corrected to read “the outer sheath” in each instance, as discussed above.
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771